PROVOSTY, J.
The sole question presented in this caséis whether Act 156 of 1912, dispensing litigants from paying costs of court when unable to do so by reason of poverty, was intended to apply to cases in which at the time of its adoption the party claiming its benefit had already appeared in court by some pleading.
The learned respondent judge correctly held that section 2 of the act indicates a contrary intention, since it requires that, in order to have the benefit of the act, the litigant must file affidavits to his poverty with *653the first pleading he files, the plaintiff with his petition, and the defendant with his answer, or whatever other plea by which he makes his first appearance.
The rule nisi is therefore discharged; the applicant to pay all costs.